Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hood extend from upper end of upper towel section of claim 14, belt of claim 12, zipper of claim 13  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 1, line 5, “the upper section” is vague and indefinite as to upper section of what element.  It appears applicant means to say “the upper towel section”.  Appropriate correction required. Claims 2-14 are rejected since they depend from rejected claim 1.  Additionally, regarding claim 7, the term “heal” in “foot insert has a toe, heal…” is vague and indefinite. It should be corrected to “heel”.   Regarding claim 16, line 3, “each portion” is vague and indefinite as to portion of what element. It appears applicant means to say “each leg portion”. Appropriate correction required. Claims 17-20 are rejected since they depend from rejected claim 16.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson-Brown (US Patent no. 10966553) discloses a towel comprising all the claimed features of applicant’s device as illustrated below.

    PNG
    media_image1.png
    691
    822
    media_image1.png
    Greyscale

Regarding claim 2, the towel of claim 1, Wilson-Brown discloses wherein the upper section is substantially flat and rectangular (see illustration above).  
Regarding claim 3, the towel of claim 1, Wilson-Brown discloses wherein the upper and lower sections are integral with each other (see illustration above).  
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawtelle et al (US Patent no.  D937539  ). Sawtelle discloses a wearable towel (figure 1 description) comprising a towel (see illustration below) for a user comprising: an upper towel section (see illustration below) capable of being wrapped around at least a portion of the body of the user; and a lower towel section (see illustration below)  having right and left leg portions (see illustration below)  extending from the upper section, with each leg portion terminating in a foot insert into which the user may insert a foot; wherein the upper and lower towel sections are integral with each other. 

    PNG
    media_image2.png
    928
    887
    media_image2.png
    Greyscale
 

Claims 1-4, 7, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krotzer (US patent no. 1302179).  Regarding claim 1, Krotzer discloses  a towel (see exhibit A or B illustrations below) for a user, comprising: an upper towel section (see exhibits A or B illustration below) capable of being wrapped around at least a portion of the body of the user (page 2, lines 15-20); and b. a lower towel section (see exhibits A or B illustration below) having right and left leg portions (leg portions of boots 6 and 11, figures 1 and 4, see illustrations below) extending from the upper section, with each leg portion terminating in a foot insert (foot portions of boots 6 and 11, see illustrations below) into which the user may insert a foot (figure 4).  

    PNG
    media_image3.png
    738
    1116
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    681
    1016
    media_image4.png
    Greyscale




Regarding claim 2, the towel of claim 1, Krotzer discloses wherein the upper section is substantially flat and rectangular (see exhibits A or B illustration above). 
Regarding claim 3, the towel of claim 1, Krotzer discloses wherein the upper and lower sections are integral with each other (see exhibit A illustration above).  
Regarding claim 4, the towel of claim 1, Krotzer discloses wherein the upper and lower sections (see exhibit B boots 6 and 11 are lower sections that are removable from upper section A via fasteners 8 and 9) are removably connectable to each other.  
Regarding claim 7, the towel of claim 1, Krotzer discloses wherein each foot insert (6) has a toe (figure 4), heel (figure 4), sole (7), top and foot opening (5) for inserting a foot therein (figure 4).  
Regarding claim 8, the towel of claim 7, Krotzer discloses wherein the sole includes slip-resistant material (7, leather) .  
Regarding claim 15, Krotzer discloses a towel (A) for a user, comprising: an upper towel section (see illustration above) capable of being wrapped around at least a portion of the body of the user (page 2, lines 15-20); and a lower towel section (see illustration above) integral with the upper towel section and having right and left leg portions (leg portions of boots 6 and 11, figures 1 and 4), with each leg portion terminating in a foot boot (foot portions of boots 6 and 11, figures 1 and 4) into which the user may insert a foot (figure 4), and wherein each foot boot includes a slip resistant sole (7).  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Brown (US Patent no. 10966553).  Wilson-Brown discloses a wearable towel for a user comprising an upper towel section and a lower towel section (see illustration above regarding claims 1-3) that extends from the upper towel section and that includes left and right leg portions (as discussed above), each portion terminating in a foot insert (see illustration above) for foot insertion. However, Wilson-Brown is silent to the method of use where a user walk with the foot-protecting towel discussed above. However, it would have been obvious to one of ordinary skilled in the art to have used the wearable towel of Wilson-Brown by walking with such foot-protecting towel as it is old and well-known to walk with blankets or wraps on the body.  
Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Brown (US Patent no. 10966553) in view of Orozco et al (US Patent no. 9226532). Wilson-Brown discloses a towel comprising all the claimed features of applicant’s device as illustrated and discussed above except for upper and lower sections are removably connectable to each other (per claim 4) or the upper towel section further includes a closing mechanism for removably securing the upper towel section around a section of the user's body (per claim 10).   Orozco discloses a protective covering for a user body comprising an upper section (A, figure 2) and a lower section (B) wherein the upper and lower sections are removably connectable to each other (column 3, lines 40-45, “ This is preferably a two piece garment, the upper part, or bib (A), preferably detaches from the lower part, which shall be referred to as the pants (B) hereinafter, having the option of using both separately.”) and the upper section (A) further includes a closing mechanism (A3) for removably securing the upper towel section around a section (neck) of the user's body.  It would have been obvious to one of ordinary skilled in the art to have modify the protective towel of Wilson-Brown such that the upper and lower sections are removably connectable to each other providing the option of separate use as taught to be desirable by Orozco and to provide the upper towel section with a closing mechanism for removably securing the upper towel section around a neck of a user as taught to be desirable by Orozco. 
Further regarding claim KLOCO0101 PUSP17, the method step of claim 16, the foot-protecting towel of Wilson-Brown above discloses the step of maintaining comprises wrapping the upper towel section around the user's body (figure 1). However, Wilson-Brown does disclose securing it to the user's body.   Orozco discloses a protective covering for a user body comprising an upper section (A, figure 2) and a lower section (B); wherein the upper section (A) further includes a closing mechanism (A3) for removably securing the upper towel section around a section (neck) of the user's body. It would have been obvious to one of ordinary skilled in the art to have modify the protective towel of Wilson-Brown such that the upper towel section is provided with a closing mechanism for removably securing the upper towel section around a neck of a user as taught to be desirable by Orozco. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Brown (US Patent no. 10966553) in view of Kingsmore (US Publication no. 20160128498). Wilson-Brown discloses a wearable towel for a user comprising all the claimed features of applicant’s towel as disclosed and illustrated above except for the ends of the upper and lower sections terminate in an elastic finish.
Kingsmore discloses a blanket (10, figures 6A and 6B) for enclosing a human body comprising upper section (25) and lower section (14) each upper and lower sections terminating in an elastic finish (15, 16, 26); and wherein “So configured, an interior space 14 is defined in which a user may enclose his or her body. The upper interior of the space in the area proximal to seams 11a, 11b accommodate a user's shoulders and the lower interior space proximal to seam 12 accommodates a user's legs and feet. A piece of elastic 15 is incorporated into the upper edge 17 and a piece of elastic 16 is likewise incorporated into the lower edge 18,” (see paragraph [0011]).  It would have been obvious to one of ordinary skilled in the art to have modify the towel of Wilson-Brown such that the ends of the upper and lower sections terminate in an elastic finish such that a user may enclose his or her body as taught to be desirable by Kingsmore. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Brown (US Patent no. 10966553) in view of Bowen (US Patent no. 9095240). Wilson-Brown discloses a wearable towel for a user comprising all the claimed features of applicant’s towel as disclosed and illustrated above except for the towel sections comprise terry cloth material.
Bowen discloses a wearable towel (10, figure 1) with towel sections (12 and 20) wherein the towel sections are made of a material such as terry cloth (column 3, lines 14-25).  It would have been obvious to one of ordinary skilled in the art to have modify the towel of Wilson-Brown such that the towel sections comprise terry cloth material as such material old and well-known for its absorbency in the towel art as demonstrated by Bowen. 
Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Brown (US Patent no. 10966553) in view of Krotzer (US patent no. 1302179). Wilson discloses a wearable towel for a user comprising all the claimed features of applicant’s towel as disclosed and illustrated above except for each foot insert has a toe, heel, sole, top and foot opening for inserting a foot therein (per claim 7); and the sole includes slip-resistant material (per claim 8). 
Krotzer discloses a towel (A) for a user, comprising: an upper towel section (see illustration above) capable of being wrapped around at least a portion of the body of the user (page 2, lines 15-20); and a lower towel section (see illustration above) integral with the upper towel section and having right and left leg portions (leg portions of boots 6 and 11, figures 1 and 4), with each leg portion terminating in a foot boot (foot portions of boots 6 and 11, figures 1 and 4) into which the user may insert a foot (figure 4), and wherein each foot boot includes a slip resistant sole (7).  It would have been obvious to one of ordinary skilled in the art to have modify the towel of Wilson-Brown such that each foot insert has a toe, heel, sole, top and foot opening for resembling a shoe for walking and to have the sole to include slip-resistant material to prevent user from slipping as taught to be desirable by Krotzer.    
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Brown (US Patent no. 10966553) in view of Krotzer (US patent no. 1302179) as applied to claim 7 above, and further view of Kingsmore (US Publication no. 20160128498). Wilson-Brown and Krotzer combined discloses a wearable towel for a user comprising all the claimed features of applicant’s towel as disclosed and illustrated above except for wherein an elastic band at the foot opening of each foot insert for gripping the ankle.   
Kingsmore discloses a blanket (10, figures 6A and 6B) for enclosing a human body comprising upper section (25) and lower section (14) each upper and lower sections terminating in an elastic finish (15, 16, 26); and wherein “So configured, an interior space 14 is defined in which a user may enclose his or her body. The upper interior of the space in the area proximal to seams 11a, 11b accommodate a user's shoulders and the lower interior space proximal to seam 12 accommodates a user's legs and feet. A piece of elastic 15 is incorporated into the upper edge 17 and a piece of elastic 16 is likewise incorporated into the lower edge 18,” (see paragraph [0011]).  It would have been obvious to one of ordinary skilled in the art to have modify the towel of Wilson-Brown such that the ends of the upper and lower sections terminate in an elastic finish including an elastic band at the foot opening of each foot insert such that a user may enclose his or her body including the legs and feet as taught to be desirable by Kingsmore. 
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Brown (US Patent no. 10966553) in view of Treyger (US Patent no. 10555563). Wilson-Brown discloses a wearable towel for a user comprising all the claimed features of applicant’s towel as disclosed and illustrated above except for wherein the upper towel section further includes a closing mechanism for removably securing the upper towel section around a section of the user's body (per claim 10); and where the closing mechanism is a pair of mating Velcro strips (per claim 11); and where the closing mechanism is a zipper (per claim 13) .  Treyger (US Patent no. 10555563) discloses convertible fabric (120) with closing mechanism (102 wherein “fasteners 102 can be buttons, snaps, clips, laces, Velcro, zippers, strips of hook-and-loop material, and the like” (column 3, lines 45-48) for wrapping around a user’s body.
It would have been obvious to one of ordinary skilled in the art to have modify the wearable towel of Wilson-Brown such that the upper towel section further includes a closing mechanism of the Velcro strip or zipper type for removably securing the upper towel section around a section of the user's body as taught to be desirable by Treyger. 
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Brown (US Patent no. 10966553) in view of Greene (US Patent no.  1451095). Wilson-Brown discloses a wearable towel for a user comprising all the claimed features of applicant’s towel as disclosed and illustrated above except for wherein the upper towel section further includes a closing mechanism for removably securing the upper towel section around a section of the user's body (per claim 10); and where the closing mechanism is a belt (per claim 12). Greene (US Patent no.  1451095) discloses a wearable fabric (an apron) comprising an upper section (2) with lower section having left and right leg portions (3 and 4) wherein the upper section includes a closing mechanism (8 and 9, figures 2-4) for removably securing the upper section around a section of the user body (figures 1-2) wherein the closing mechanism is a belt (8-9, figures 2-4). It would have been obvious to one of ordinary skilled in the art to have modify the wearable towel of Wilson-Brown such that the upper towel section further includes a closing mechanism of the belt type for removably securing the upper towel section around a section of the user's body as taught to be desirable by Greene.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Brown (US Patent no. 10966553) as applied to claims 1 and 16 above, and in view of Thibodeau (US Publication no. 2020/0077819). Wilson-Brown discloses a wearable towel for a user comprising all the claimed features of applicant’s towel as disclosed and illustrated above except for a hood extending from an upper end of the upper towel section and maintaining the hood on the head of the user and associated method thereof.  Thibodeau (US Publication no. 2020/0077819) discloses a towel (blanket) with a hood (34, figure 2) attached to a rectangular upper towel section (44, figure 2) with closing mechanism (fasteners at the edges labeled 44 as well, figure 2) for maintaining the hood and blanket on the head and body; and including a foot insert (16, figure 1). It would have been obvious to one of ordinary skilled in the art to have modify the wearable towel of Wilson-Brown such that a hood is provided to extend from an upper end of the upper towel section and maintaining the hood on the head of the user for keeping the head warm as taught to be desirable by Thibodeau. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sawtelle et al (US Patent no.  D937539  ). Sawtelle discloses a wearable foot-protecting towel for a user comprising an upper towel section and a lower towel section (see illustration above) that extends from the upper towel section and that includes left and right leg portions (as discussed above), each portion terminating in a foot insert (see illustration above).  However, Sawtelle is silent to the method of use where a user walks with the foot-protecting towel.  It would have been obvious to one of ordinary skilled in the art to have used Sawtelle’s wearable towel such that a user walks with such foot-protecting towel (discussed above) by inserting each foot of the user into a respective foot insert; maintaining the upper towel section in proximity with the body of the user (via the sleeve shown in Sawtelle); and walking (per claim 16).  Further regarding claim KLOCO0101 PUSP17, Sawtelle’s foot-protecting towel above would have allowed the step of maintaining comprises wrapping the upper towel section around and securing it to the user's body via the sleeve thereof.  
Claims 2, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sawtelle et al (US Patent no.  D937539  )  as applied to claims 1 and 16 above, and in view of Thibodeau (US Publication no. 2020/0077819). Sawtelle discloses a wearable towel for a user comprising all the claimed features of applicant’s towel as disclosed and illustrated above
Regarding claim 2, Sawtelle does not disclose the upper towel section is flat and rectangular.  Thibodeau (US Publication no. 2020/0077819) discloses a towel (blanket) with a hood (34, figure 2) attached to a flat and rectangular upper towel section (44, figure 2) for wrapping around the entire top portion of the user body (figure 1) with closing mechanism (fasteners at the edges labeled 44 as well, figure 2) for maintaining the hood and blanket on the head and body; and including a foot insert (16, figure 1). It would have been obvious to one of ordinary skilled in the art to have modify the upper towel section of Sawtelle such that the upper towel section is flat and rectangular with fasteners for wrapping around the entire top portion of the user body as taught to be desirable by Thibodeau.
Regarding claims 14 and 18, Sawtelle does not discloses a hood extending from an upper end of the upper towel section and maintaining the hood on the head of the user and associated method thereof.  Thibodeau (US Publication no. 2020/0077819) discloses a towel (blanket) with a hood (34, figure 2) attached to a rectangular upper towel section (44, figure 2) with closing mechanism (fasteners at the edges labeled 44 as well, figure 2) for maintaining the hood and blanket on the head and body; and including a foot insert (16, figure 1). It would have been obvious to one of ordinary skilled in the art to have modify the wearable towel of Sawtelle such that a hood is provided to extend from an upper end of the upper towel section and maintaining the hood on the head of the user for keeping the head warm as taught to be desirable by Thibodeau. 
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sawtelle et al (US Patent no.  D937539  ) in view of Orozco et al (US Patent no. 9226532). Wilson-Brown discloses a towel comprising all the claimed features of applicant’s device as illustrated and discussed above except for upper and lower sections are removably connectable to each other (per claim 4) or the upper towel section further includes a closing mechanism for removably securing the upper towel section around a section of the user's body (per claim 10).   Orozco discloses a protective covering for a user body comprising an upper section (A, figure 2) and a lower section (B) wherein the upper and lower sections are removably connectable to each other (column 3, lines 40-45, “ This is preferably a two piece garment, the upper part, or bib (A), preferably detaches from the lower part, which shall be referred to as the pants (B) hereinafter, having the option of using both separately.”) and the upper section (A) further includes a closing mechanism (A3) for removably securing the upper towel section around a section (neck) of the user's body.  It would have been obvious to one of ordinary skilled in the art to have modify the protective towel of Sawtelle et such that the upper and lower sections are removably connectable to each other providing the option of separate use as taught to be desirable by Orozco and to provide the upper towel section with a closing mechanism for removably securing the upper towel section around a neck of a user as taught to be desirable by Orozco. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson- Sawtelle et al (US Patent no.  D937539  ) in view of Kingsmore (US Publication no. 20160128498). Sawtelle et al discloses a wearable towel for a user comprising all the claimed features of applicant’s towel as disclosed and illustrated above except for the ends of the upper and lower sections terminate in an elastic finish.
Kingsmore discloses a blanket (10, figures 6A and 6B) for enclosing a human body comprising upper section (25) and lower section (14) each upper and lower sections terminating in an elastic finish (15, 16, 26); and wherein “So configured, an interior space 14 is defined in which a user may enclose his or her body. The upper interior of the space in the area proximal to seams 11a, 11b accommodate a user's shoulders and the lower interior space proximal to seam 12 accommodates a user's legs and feet. A piece of elastic 15 is incorporated into the upper edge 17 and a piece of elastic 16 is likewise incorporated into the lower edge 18,” (see paragraph [0011]).  It would have been obvious to one of ordinary skilled in the art to have modify the towel of Sawtelle such that the ends of the upper and lower sections terminate in an elastic finish such that a user may enclose his or her body as taught to be desirable by Kingsmore. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson- Sawtelle et al (US Patent no.  D937539  )  in view of Bowen (US Patent no. 9095240). Sawtelle et al discloses a wearable towel for a user comprising all the claimed features of applicant’s towel as disclosed and illustrated above except for the towel sections comprise terry cloth material.
Bowen discloses a wearable towel (10, figure 1) with towel sections (12 and 20) wherein the towel sections are made of a material such as terry cloth (column 3, lines 14-25).  It would have been obvious to one of ordinary skilled in the art to have modify the towel of Sawtelle et al such that the towel sections comprise terry cloth material as such material old and well-known for its absorbency in the towel art as demonstrated by Bowen. 
Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sawtelle et al (US Patent no.  D937539  ) in view of Krotzer (US patent no. 1302179). Sawtelle discloses a wearable towel for a user comprising all the claimed features of applicant’s towel as disclosed and illustrated above except for each foot insert has a toe, heel, sole, top and foot opening for inserting a foot therein (per claim 8); and the sole includes slip-resistant material (per claim 8). 
Krotzer discloses a towel (A) for a user, comprising: an upper towel section (see illustration above) capable of being wrapped around at least a portion of the body of the user (page 2, lines 15-20); and a lower towel section (see illustration above) integral with the upper towel section and having right and left leg portions (leg portions of boots 6 and 11, figures 1 and 4), with each leg portion terminating in a foot boot (foot portions of boots 6 and 11, figures 1 and 4) into which the user may insert a foot (figure 4), and wherein each foot boot includes a slip resistant sole (7).  It would have been obvious to one of ordinary skilled in the art to have modify the towel of Sawtelle such that each foot insert has a toe, heel, sole, top and foot opening for covering the entire a foot of a user and to have the sole to include slip-resistant material to prevent user from slipping as taught to be desirable by Krotzer.    
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson- Sawtelle et al (US Patent no.  D937539  ) in view of Krotzer (US patent no. 1302179) as applied to claim 7 above, and further view of Kingsmore (US Publication no. 20160128498). Wilson-Brown and Krotzer combined discloses a wearable towel for a user comprising all the claimed features of applicant’s towel as disclosed and illustrated above except for wherein an elastic band at the foot opening of each foot insert for gripping the ankle.   
Kingsmore discloses a blanket (10, figures 6A and 6B) for enclosing a human body comprising upper section (25) and lower section (14) each upper and lower sections terminating in an elastic finish (15, 16, 26); and wherein “So configured, an interior space 14 is defined in which a user may enclose his or her body. The upper interior of the space in the area proximal to seams 11a, 11b accommodate a user's shoulders and the lower interior space proximal to seam 12 accommodates a user's legs and feet. A piece of elastic 15 is incorporated into the upper edge 17 and a piece of elastic 16 is likewise incorporated into the lower edge 18,” (see paragraph [0011]).  It would have been obvious to one of ordinary skilled in the art to have modify the towel of Sawtelle such that the ends of the upper and lower sections terminate in an elastic finish including an elastic band at the foot opening of each foot insert such that a user may enclose his or her body including the legs and feet as taught to be desirable by Kingsmore. 
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawtelle et al (US Patent no.  D937539  ) in view of Treyger (US Patent no. 10555563). Sawtelle discloses a wearable towel for a user comprising all the claimed features of applicant’s towel as disclosed and illustrated above except for wherein the upper towel section further includes a closing mechanism for removably securing the upper towel section around a section of the user's body (per claim 10); and where the closing mechanism is a pair of mating Velcro strips (per claim 11); and where the closing mechanism is a zipper (per claim 13) .  Treyger (US Patent no. 10555563) discloses convertible fabric (120) with closing mechanism (102 wherein “fasteners 102 can be buttons, snaps, clips, laces, Velcro, zippers, strips of hook-and-loop material, and the like” (column 3, lines 45-48) for wrapping around a user’s body.
It would have been obvious to one of ordinary skilled in the art to have modify the wearable towel of Sawtelle such that the upper towel section further includes a closing mechanism of the Velcro strip or zipper type for removably securing the upper towel section around a section of the user's body as taught to be desirable by Treyger. 
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sawtelle et al (US Patent no.  D937539  ) in view of Greene (US Patent no.  1451095). Sawtelle discloses a wearable towel for a user comprising all the claimed features of applicant’s towel as disclosed and illustrated above except for wherein the upper towel section further includes a closing mechanism for removably securing the upper towel section around a section of the user's body (per claim 10); and where the closing mechanism is a belt (per claim 12). Greene (US Patent no.  1451095) discloses a wearable fabric (an apron) comprising an upper section (2) with lower section having left and right leg portions (3 and 4) wherein the upper section includes a closing mechanism (8 and 9, figures 2-4) for removably securing the upper section around a section of the user body (figures 1-2) wherein the closing mechanism is a belt (8-9, figures 2-4). It would have been obvious to one of ordinary skilled in the art to have modify the wearable towel of Sawtelle such that the upper towel section further includes a closing mechanism of the belt type for removably securing the upper towel section around a section of the user's body as taught to be desirable by Greene.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further discloses a wearable towels, blankets or apparels of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc